Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 23, 2021 have been entered. Accordingly, claims 8-14 are currently pending. The Examiner acknowledges the amendments of claims 8-10 and 12-14. The previous 112 rejections have been withdrawn due to applicant’s amendments. The previous 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“locations” in claim 8, lines 3, 9, 14
“locations” in claim 9, lines 2-3
“locations” in claim 10, lines 2-3
“locations” in claim 12, lines 9, 14, 19
“locations” in claim 13, lines 4, 10, 15
“locations” in claim 14, lines 8, 14, 19

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 12-14 recites the limitation of “an outer contour including locations arranged following two opposed straight rows”. The Examiner cannot find in the specification where or what locations are being referred to in regards to the two opposed straight rows. As such limitation is being regarded as new matter.
Claims 8 and 12-14 recites the limitation of “the cutting-wheel handle also includes locations arranged following two curved line segments”. The Examiner cannot 
Claims 8 and 12-14 recites the limitation of “the cutting-wheel handle also includes locations arranged following at least a straight line segments”. The Examiner cannot find in the specification where or what locations are being referred to in regards to the at least a straight line segments. As such limitation is being regarded as new matter.
Claim 9 recites the limitation of “wherein locations arranged following each of the two opposed straight rows are joined only through locations which also follow the respective straight row”. The Examiner cannot find in the specification where or what locations are being referred to in regards to two opposed straight rows being joined in order to follow the respective straight row. As such limitation is being regarded as new matter.
Claim 10 recites the limitation of “locations arranged following each of the two opposed straight rows are placed at valleys of a wavy path and are joined through locations placed at peaks of the wavy path”. The Examiner cannot find in the specification where or what locations are being referred to in regards two opposed straight rows being placed at valleys of a wavy path. As such limitation is being regarded as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 and 12-14 recites the limitation “locations”. It is unclear whether applicant is claiming a certain structure or structural boundary arranged on the opposed straight rows, rendering the claim indefinite. For examining purposes, locations will be interpreted as the outer contour having a portion arranged on the opposed straight rows.
 Claims 8 and 12-14 recites the limitation “locations”. It is unclear whether applicant is claiming a certain structure or structural boundary arranged on the two curved line segments, rendering the claim indefinite. For examining purposes, locations will be interpreted as the outer contour having a portion arranged on two curved line segments.
Claims 8 and 12-14 recites the limitation “locations”. It is unclear whether applicant is claiming a certain structure or structural boundary arranged on at least a straight line segment, rendering the claim indefinite. For examining purposes, locations will be interpreted as the outer contour having a portion arranged on at least a straight line segment.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bara Cabrero (D742,944) in view of Courtemanche (US Pub. 2014/0238376).
Regarding claim 8, Bara Cabrero discloses: a cutting tool for a ceramic cutting device (Figures 1-7 and see also claims, ll. 1-2), the cutting tool comprising: a cutting-wheel handle (see Detail A in the annotated figure 1 below) which has, along at least half of its length, an uniform cross- section (see annotated figure 1 Detail A has at least half its length (Detail L) an uniform cross-section) with an outer contour including locations arranged following two opposed straight rows (see Detail B in the annotated figure 2 below consist of two parallel rows with locations throughout the rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments (see Detail C in the annotated figure 2 below includes locations arranged following two curved line segments) of the edge of a same circle enclosing an area into which the opposed straight rows lie (see annotated circle in the annotated figure 2 below that encloses an area into which Detail B lies), wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows (see annotated figure 2 below where the two curved line segments (Detail C) and two opposed straight rows (Details B) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to the opposed straight rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment (see Detail D in the annotated figure 2 below includes locations arranged following a straight line segment) which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 Detail D is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E); and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments) which are tilted with respect to the opposed straight rows (see annotated figure 2 below, first ends of the curved line segments (Detail C) are joined to the second ends of the opposed straight rows (Detail B) through Detail F (straight line segments) which are titled with respect to the opposed rows), and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle (see annotated figure 2 below, second ends of the curved line segments (Detail C) are joined by a respective recessed segment (Detail G) lying in the area enclosed by the same circle).

    PNG
    media_image1.png
    773
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

Bara Cabrero further discloses an end of the cutting wheel handle (Detail H) that includes two though holes, but appears to be silent that a cutting wheel mounted on an end of the cutting-wheel handle to rotate along a rotation plane, the rotation plane being parallel or substantially parallel to both of the two opposed straight rows and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
Courtemanche teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 5a-5b elements 33/35, see also paragraph 0024, ll. 1-3) wherein a cutting wheel (element 39) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see figures 5a-5b element 39 is mounted on the end of elements 33/35 in order to rotate along a rotation plane), the rotation plane being parallel or substantially parallel to both of the two opposed straight rows (element 39 now in place of the end of the cutting wheel handle (Detail H) as taught by Bara Cabrero, will have its rotation plane being parallel or substantially parallel to both of the two opposed straight rows (Detail B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bara Cabrero to incorporate the teachings of Courtemanche to provide a cutting wheel mounted on an end of the cutting-wheel handle to rotate along a rotation plane, the rotation plane being parallel or substantially parallel to both of the two opposed straight rows. Doing so allows the user to have a cutting wheel handle with a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.
However, Bara Cabrero modified appears to be silent wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bara Cabrero to provide wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced, since such modification would involve a mere change in the size of the component. Doing so increases surface area of the cutting wheel handle in order to allow the device to be securely gripped during cutting operations. 
Regarding claim 9, Bara Cabrero modified further discloses: the cutting tool according to claim 8, wherein the locations arranged following each of the two opposed straight rows are joined only through locations which also follow the respective straight row, thus forming a straight line segment (see annotated figure 2 below wherein the two opposed straight rows (Detail B) consists of locations that are joined only through locations which also follow the respective straight row via Detail E, thus forming a straight line segment (Detail D)).

    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

Regarding claim 11, Bara Cabrero modified further discloses: the cutting tool according to claim 8, wherein the end of the cutting- wheel handle is a forked end having two parallel legs with respective opposed aligned through holes (see annotated figure below wherein the cutting-wheel handle is a forked end having two traversed with a shaft supporting the cutting wheel such that the cutting wheel can freely rotate about the shaft along the rotation plane.
Courtemanche further teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 5a-5b elements 33/35, see also paragraph 0024, ll. 1-3) wherein a cutting wheel (element 39) has a shaft (Detail A) supporting the cutting wheel such that the cutting wheel can freely rotate about the shaft along the rotation plane (Detail A in the annotated figure below supports the cutting wheel (element 39) which allows the cutting wheel can freely rotate about the shaft along the rotation plane).

    PNG
    media_image3.png
    468
    627
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bara Cabrero to incorporate the teachings of Courtemanche to provide a cutting wheel mounted on an end of the cutting-wheel handle that has a shaft supporting the cutting wheel such that .
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bara Cabrero (US Pub. No. 2015/0086291) in view of Gach (US Patent No. 4,672,874).
Regarding claim 10, Bara Cabrero discloses all the limitations as stated above in the rejection of claim 8, but appears to be silent wherein locations arranged following each of the two opposed straight rows are placed at valleys of a wavy path and are joined through locations placed at peaks of the wavy path.
Gach teaches it was known in the art to have a cutting tool (see annotated figure below) wherein locations arranged following each of the two opposed straight rows are placed at valleys of a wavy path and are joined through locations placed at peaks of the wavy path (see annotated figure below showing locations throughout the two opposed rows (Detail A and B) placed at valleys of a wavy path and are joined through locations placed at peaks of the wavy path).

    PNG
    media_image4.png
    578
    279
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bara Cabrero to incorporate the teachings of Gach to provide wherein locations arranged following each of the two opposed straight rows are placed at valleys of a wavy path and are joined through locations placed at peaks of the wavy path. Doing so allows different surface areas throughout the outer counter of the cutting wheel to be securely gripped during cutting operations, thus preventing the tool from being damaged during operations.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bara Cabrero (US Pub. No. 2015/0086291) in view of Bara Cabrero (D742,944), hereinafter referred as Bara Cabrero 2.
Regarding claim 12, Bara Cabrero discloses: a cutting-wheel handle holder (Figure 1 element 7, see also paragraph 0039, ll. 1), having a body (see Detail A in the annotated figure below) comprising: a through hole (element 8) for inserting there through a cutting-wheel handle (see annotated figure below element 8 has a cutting wheel handle (element 3) inserted there through); and a threaded hole (Detail B shows element 6 (handle) being inserted to the body of the cutting-wheel holder (element 7)) running orthogonally to a longitudinal axis of the through hole and communicating the exterior of the body with the through hole (see annotated figure below Detail B runs orthogonally to the longitudinal axis of the through hole (element 8) and communicating the exterior of the body (Detail A) with the through hole); wherein the through hole, or a through hole (element 19) of an adapter plug (element 1) inserted there through (see figure 3 element 1 (adapter plug) is inserted to the through hole (element 8) of the body of the cutting-wheel handle holder (element 7)), has a cross-section with a contour matching a contour of a cross-section of a cutting-wheel handle of a cutting tool for a ceramic cutting device (see paragraph 0063, ll. 1-5 where the prior art states “the cutting tool (3) is introduced into said hole (8) of the tool holder (7) with the insertion of the plug (1)” thus the cutting tool’s has a contour that matches the contour of the cross-section of a cutting-wheel handle of a cutting tool for a ceramic cutting device via element 1)), and a cutting wheel (element 5) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see figure 3 element 5 is mounted at an end of the cutting-wheel handle (element 3) to rotate along a rotation plane)).

    PNG
    media_image5.png
    823
    832
    media_image5.png
    Greyscale

However, Bara Cabrero discloses a cutting tool (element 3) with cutting-wheel handle (element 4) for a ceramic cutting device, but appears to be silent regarding a cutting-wheel handle which has, along at least half of its length, an uniform cross-section with an outer contour including locations arranged following two opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments of the edge of a same circle enclosing an area into which the opposed straight rows lie, wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows; and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows, and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
Bara Cabrero 2 teaches it was known in the art to have a cutting-wheel handle (see Detail A in the annotated figure 1 below) which has, along at least half of its length, an uniform cross- section (see annotated figure 1 Detail A has at least half its length (Detail L) an uniform cross-section) with an outer contour including locations arranged following two opposed straight rows (see Detail B in the annotated figure 2 below consist of two parallel rows with multiple locations throughout the rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments (see Detail C in the annotated figure 2 below includes locations arranged following two curved line segments) of the edge of a same circle enclosing an area into which the opposed straight rows lie (see annotated circle in the annotated figure 2 below that encloses an area into which Detail B lies), wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows (see annotated figure 2 below where the two curved line segments (Detail C) and two opposed straight rows (Details B) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to the opposed straight rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment (see Detail D in the annotated figure 2 below includes locations arranged following a straight line segment) which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 Detail D is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E); and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows (see annotated figure 2 below, first ends of the curved line segments (Detail C) are joined to the second ends of the opposed straight rows (Detail B) through Detail F (straight line segments) which are titled with respect to the opposed rows), and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle (see annotated figure 2 below, second ends of the curved line segments (Detail C) are joined by a respective recessed segment (Detail G) lying in the area enclosed by the same circle).

    PNG
    media_image1.png
    773
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bara Cabrero to incorporate the teachings of Bara Cabrero 2 to provide a cutting-wheel handle which has, along at least half of its length, an uniform cross-section with an outer contour  wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments of the edge of a circle enclosing an area into which the opposed straight rows lie, wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows; and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows, and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the circle. Doing so allows the user to have a cutting wheel handle with a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.
However, Bara Cabrero modified appears to be silent wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bara Cabrero to provide wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced, since such modification would involve a mere change in the size of  cutting wheel handle in order to allow the device to be securely gripped during cutting operations. See MPEP 2144.04 (IV)
Regarding claim 13, Bara Cabrero discloses: a cutting assembly (Figure 1) comprising: a cutting tool (element 3) for a ceramic cutting device (see paragraph 0057, ll. 1-5), the cutting tool comprising: a cutting-wheel handle (element 4 see also paragraph 0036, ll. 1), and a cutting-wheel handle holder (Figure 1 element 7, see also paragraph 0039, ll. 1), having a body (see Detail A in the annotated figure below) comprising: a through hole (element 8) for the insertion there through of a cutting-wheel handle (see annotated figure below element 8 has a cutting wheel handle (element 3) inserted there through); and a threaded hole (Detail B shows element 6 (handle) being inserted to the body of the cutting-wheel holder (element 7)) running orthogonally to the longitudinal axis of the through hole and communicating the exterior of the body with the through hole (see annotated figure below Detail B runs orthogonally to the longitudinal axis of the through hole (element 8) and communicating the exterior of the body (Detail A) with the through hole); wherein the through hole, or a through hole (element 19) of an adapter plug (element 1) inserted there through (see figure 3 element 1 (adapter plug) is inserted to the through hole (element 8) of the body of the cutting-wheel handle holder (element 7)), has a cross-section with a contour matching the contour of the cross-section of a cutting-wheel handle of a cutting tool for a ceramic cutting device (see paragraph 0063, ll. 1-5 where the prior art states “the cutting tool (3) is introduced into said hole (8) of the tool holder (7) with the insertion of the plug (1)” thus the cutting tool’s has a and a cutting wheel (element 5) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see figure 3 element 5 is mounted at an end of the cutting-wheel handle (element 3) to rotate along a rotation plane).

    PNG
    media_image5.png
    823
    832
    media_image5.png
    Greyscale

However, Bara Cabrero discloses a cutting tool (element 3) with cutting-wheel handle (element 4) for a ceramic cutting device, but appears to be silent regarding a cutting-wheel handle which has, along at least half of its length, an uniform cross-section with an outer contour including locations arranged following two opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments of an outside edge of a same circle enclosing an area into which the opposed straight rows lie, wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows; wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows, and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
Bara Cabrero 2 teaches it was known in the art to have a cutting-wheel handle (see Detail A in the annotated figure 1 below) which has, along at least half of its length, an uniform cross- section (see annotated figure 1 Detail A has at least half its length (Detail L) an uniform cross-section) with an outer contour including locations arranged following two opposed straight rows (see Detail B in the annotated figure 2 below consist of two parallel rows with multiple locations throughout the rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments (see Detail C in the annotated figure 2 below includes locations arranged following two curved line segments) of an outside edge of a same circle enclosing an area into which the opposed straight rows lie (see annotated circle in the annotated figure 2 below that encloses an area into which Detail B lies), wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows (see annotated figure 2 below where the two curved line segments (Detail C) and two opposed straight rows (Details B) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to the opposed straight rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following at least a straight line segment (see Detail D in the annotated figure 2 below includes locations arranged following a straight line segment) which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 Detail D is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E); and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments) which are tilted with respect to the opposed straight rows (see annotated figure 2 below, first ends of the curved line segments (Detail C) are joined to the second ends of the opposed straight rows (Detail B) through Detail F (straight line segments) which are titled with respect to the opposed , and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the circle (see annotated figure 2 below, second ends of the curved line segments (Detail C) are joined by a respective recessed segment (Detail G) lying in the area enclosed by the circle).

    PNG
    media_image1.png
    773
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bara Cabrero to incorporate the teachings of Bara Cabrero 2 to provide a cutting-wheel handle which has, along at least half of its length, an uniform cross-section with an outer contour including locations arranged following two opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments of the edge of a circle enclosing an same area into which the opposed straight rows lie, wherein the two curved line segments . Doing so allows the user to have a cutting wheel handle with a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.
However, Bara Cabrero modified appears to be silent wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bara Cabrero to provide wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced, since such modification would involve a mere change in the size of the component. Doing so increases the surface area of the cutting wheel handle in order to allow the device to be securely gripped during cutting operations. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche (US Pub. 2014/0238376) in view of Bara Cabrero (D742,944) and Bara Cabrero (US Pub. No. 2015/0086291), hereinafter referred as Bara Cabrero 2.
Regarding claim 14, Courtemanche discloses: a ceramic cutting device (Figure 1 element 10), comprising: a base (elements 14 and 16); longitudinal guides (element 30) mounted to the base; a support (element 34) movably mounted on the longitudinal guides (see paragraph 0022, ll. 16-18 where the prior art states “The sliders 34 are configured for sliding movement along the elongated guide arms 30”); a cutting assembly (element 31) comprising: a cutting tool (element 38) for a ceramic cutting device (see paragraph 0024, ll. 1-6), the cutting tool comprising, a cutting-wheel handle (element 33/35), a cutting wheel (element 39) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see figure 5a-5b element 39 is mounted on the end of elements 33/35 in order to rotate along a rotation plane) a cutting-wheel handle holder (element 32), having a body (see Detail A in the annotated figure below) comprising: a through hole (element 37) for the insertion there through of a cutting-wheel handle (see paragraph 0037, 1-2 where the prior art states “The head portion 32 has a through hole 37 for receipt of a cutter or a scorer 38”); and a threaded hole (Detail B shows element 40 (handle) being inserted to the body of the cutting-wheel holder (element 32)) running orthogonally to the longitudinal axis of the through hole and communicating the exterior of the body with the through hole (see annotated figure below Detail D runs orthogonally to the longitudinal axis of the through hole (element 8) and communicating the exterior of the body (Detail A) with the through hole (element 37)); and wherein the body of the cutting-wheel handle holder is pivotably mounted to the support (see paragraph 0022, ll. 14-16 where the prior art states the cutting-wheel holder (element 32 which consist of the body) is pivotally connect to element 34); and wherein the cutting-wheel handle of the cutting tool is mounted in the cutting-wheel handle holder (see figures 3-4 element 38 is mounted in element 32), introduced in the through hole of body; and an actuating lever (element 40) with a threaded end introduced and engaged in the threaded hole of the body of the cutting-wheel handle holder (Detail B shows element 40 (handle) being inserted to the body of the cutting-wheel holder (element 32)), so as to immobilize the cutting-wheel handle of the cutting tool by pressing a surface thereof with the threaded end of the actuating lever (see paragraph 0027, ll. 11-14).

    PNG
    media_image6.png
    629
    825
    media_image6.png
    Greyscale

However, Courtemanche discloses a cutting tool (element 38) with cutting-wheel handle (element 33/35) for a ceramic cutting device, but appears to be silent regarding a cutting-wheel handle which has, along at least half of its length, an uniform cross-section with an outer contour including points arranged following two opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following two curved line segments of the edge of a circle enclosing an area into which the opposed straight rows lie, wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following at least a straight line segment which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows; and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows, and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the circle, and wherein the through hole, or a through hole of an adapter plug inserted there through, has a cross-section with a contour matching the contour of the cross-section of the cutting-wheel handle of the cutting tool and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
Bara Cabrero teaches it was known in the art to have a cutting-wheel handle (see Detail A in the annotated figure 1 below) which has, along at least half of its length, an uniform cross- section (see annotated figure 1 Detail A has at least half its length (Detail L) an uniform cross-section) with an outer contour including points arranged following two opposed straight rows (see Detail B in the annotated figure 2 below consist of two parallel rows with multiple points throughout the rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following two curved line segments (see Detail C in the annotated figure 2 below includes points arranged following two curved line segments) of the edge of a circle enclosing an area into which the opposed straight rows lie (see annotated circle in the annotated figure 2 below that encloses an area into which Detail B lies), wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows (see annotated figure 2 below where the two curved line segments (Detail C) and two opposed straight rows (Details B) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to the opposed straight rows); wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following at least a straight line segment (see Detail D in the annotated figure 2 below includes points arranged following a straight line segment) which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 Detail D is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E); and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments) which are tilted with respect to the opposed straight rows (see annotated figure 2 below, first ends of the curved line segments (Detail C) are joined to the second ends of the opposed straight rows (Detail B) through Detail F (straight line segments) which are titled with respect to the opposed rows), and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the circle (see annotated figure 2 below, second ends of the curved line segments (Detail C) are joined by a respective recessed segment (Detail G) lying in the area enclosed by the circle).

    PNG
    media_image1.png
    773
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Courtemanche to  wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following two curved line segments of the edge of a circle enclosing an area into which the opposed straight rows lie, wherein the two curved line segments and/or the two opposed straight rows are arranged symmetrically with respect to a symmetry line parallel to the opposed straight rows; wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes points arranged following at least a straight line segment which is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows; and wherein first ends of the curved line segments are respectively joined to second ends of the opposed straight rows through respective joining straight line segments which are tilted with respect to the opposed straight rows, and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the circle. Doing so allows the user to have a cutting wheel handle with a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.
However, Courtemanche modified appears to be silent in regards to wherein the through hole, or a through hole of an adapter plug inserted there through, has a cross-section with a contour matching the contour of the cross-section of the cutting-wheel handle of the cutting tool and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
Bara Cabrero 2 teaches it was known in the art to have a ceramic cutting device (Figure 1) wherein the through hole, or a through hole (element 19) of an adapter plug (element 1) inserted there through (see figure 3 element 1 (adapter plug) is inserted to the through hole (element 8) of the body of the cutting-wheel handle holder (element 7)), has a cross-section with a contour matching the contour of the cross-section of a cutting-wheel handle of the cutting tool (see paragraph 0063, ll. 1-5 where the prior art states “the cutting tool (3) is introduced into said hole (8) of the tool holder (7) with the insertion of the plug (1)” thus the cutting tool’s has a contour that matches the contour of the cross-section of a cutting-wheel handle of a cutting tool for a ceramic cutting device via element 1)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Courtemanche to incorporate the teachings of Bara Cabrero 2 to provide a ceramic cutting device wherein the through hole, or a through hole of an adapter plug inserted there through, has a cross-section with a contour matching the contour of the cross-section of the cutting-wheel handle of the cutting tool. Doing so allows the user to have a cutting wheel handle with a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.
However, Courtemanche further modified appears to be silent in regards to wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Courtemanche to provide wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite straight rows are mutually spaced, since such modification would involve a mere change in the size of the component. Doing so increases surface area of the cutting wheel handle in order to allow the device to be securely gripped during cutting operations. See MPEP 2144.04 (IV)

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
On pages 9-10, applicant argues that prior art Bara Cabrero fail to disclose or suggest at least the following distinguishing features of amended independent claim 8: (i)   wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes locations arranged following two curved line segments of an outside edge of a same circle. Applicant respectfully submits that the two curved line segments disclosed by Bara Cabrero '944, and identified as Detail C in the annotated figure 2 on page 9 of the Office Action, are curved line segments of two different circles (of a radius much shorter than the radius of the imaginary circle there depicted). The examiner respectfully disagrees. As best shown in the annotated figure below, the two curved line segments are clearly shown to be curved line segments of the same circle. Additionally, figure 10a has been provided showing the clear similarities of the circle encompassing 

    PNG
    media_image2.png
    860
    922
    media_image2.png
    Greyscale

    PNG
    media_image7.png
    248
    252
    media_image7.png
    Greyscale

Applicant further argues on page 9, that prior art Bara Cabrero fail to disclose or suggest (ii)  wherein the circle enclosing an area into which the opposed straight rows lie is said same circle. The examiner respectfully disagrees. As best shown in the annotated figure below, the circle is enclosing an area into which the opposed straight rows lie (Detail B), thus the opposed straight rows enclosed by the circle. 
Applicant further argues on page 9, that prior art Bara Cabrero fail to disclose or suggest (iii)  wherein said first ends of the curved line segments are mutually spaced a distance larger than a distance at which said second ends of the opposed straight rows are mutually spaced. However, the argument is considered moot since the prior art has been modified in accordance to the newly presented amended limitation and has been addressed in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/11/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723